                        IN THE UNITED STATES DISTRICT COURT                              RECEIVED
                       FOR THE MIDDLE DISTRICT OF TENNESSEE                            in Clerk's Office
                                 NASHVILLE DIVISION
                                                                                        MAY 18 2021
TERRY LYNN KING,
                                                                                    U.S. District Court
                        Plaintiff,                            CAPITAL CASE
                                                                                   Middle District of TN

                V.                                           No. 18-1234
                                                             Judge Campbell
TONY PARKER, et al.


                        Defendants.



                         MOTION FOR ADMISSION PRO HAC VICE

        Pursuant to Rule 83.01 of the Local Rules of the Court for the United States District

Court, Middle District of Tennessee, Hayden Nelson-Major hereby moves for admission to

appear pro hac vice in the above-captioned action as counsel for Terry King.

        Pursuant to 29 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct:

        1.      I am a member in good standing of the bar of the United States District Court for

the Eastern District of Pennsylvania. A Certificate of Good Standing from that court

accompanies this motion.

       2.       I am not, nor have I ever been, the subject of disciplinary proceedings by any

disciplinary authority, court, or tribunal.

       3.       I have not been found in contempt by any court or tribunal.

       4.      I have not been sanctioned pursuant to 28 U.S.C. § 1927.




 Case 3:18-cv-01234 Document 126 Filed 05/18/21 Page 1 of 3 PageID #: 5182
        5.     I have never been censured, suspended, disbarred or denied admission or

readmission by any court or tribunal.

        6.     I have not been charged, arrested, or convicted of a criminal offense or offenses,

except as provided below:

       In 2004, I was arrested at a demonstration in New York City, NY and charged
       with disorderly conduct and parading without a permit. I was given an
       adjudication contemplating dismissal. I satisfied the conditions and the charges
       were subsequently dismissed.

       7.      I have read and am familiar with the Local Rules of Court for the United States

District Court for the Middle District of Tennessee.

               By seeking admission to practice before this Court, I acknowledge my

responsibility for compliance with all the rules of this Court and confer disciplinary jurisdiction

upon this Court for any alleged misconduct arising in the course of the proceeding.

       9.      This Court has previously granted Mr. King in forma pauperis status, Dkt. No. 11.

Because undersigned counsel is an attorney at the Federal Community Defender Office tasked

with representing indigent death sentenced prisoners, it is respectfully requested that this Court

waive any and all fees relating to admission pro hac vice under local rule 83.01(b).

                                              Respectfully submitted,

                                              /s/ Hayden Nelson-Major
                                              Hayden Nelson-Major
                                              Federal Community Defender Office, E.D. Pa.
                                              601 Walnut Street, Suite 545 West
                                              Philadelphia, PA 19106
                                              Telephone - 215-928-0520
                                              Email — Hayden—Nelson-Major@fd.org
                                                                              fd.org


Dated: May 17, 2021




 Case 3:18-cv-01234 Document 126 Filed 05/18/21 Page 2 of 3 PageID #: 5183
                                  CERTIFICATE OF SERVICE

          I, Hayden Nelson-Major, hereby certify that on the 17th day of May, 2021, the foregoing

motion was filed with the Court and served via first class mail on the following counsel of

record:

          Charlotte M. Davis, Miranda H. Jones, Robert W. Mitchell and Scott C.
          Sutherland of the Tennessee Attorney General's Office


Dated: May 17, 2021                           /s/ Hayden Nelson-Maj or
                                              Hayden Nelson-Major
                                              Federal Community Defender Office, E.D. Pa.
                                              601 Walnut Street, Suite 545 West
                                              Philadelphia, PA 19106
                                              Telephone - 215-928-0520
                                              Email — Hayden Nelson-Major a,f ,.pM




Case 3:18-cv-01234 Document 126 Filed 05/18/21 Page 3 of 3 PageID #: 5184
